Citation Nr: 9923436	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected Crohn's disease, currently rated as 60 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1982 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision assigned an 
increased disability rating, from 20 percent to 30 percent, 
effective October 31, 1994, for the appellant's service-
connected Crohn's disease.  It also denied the appellant's 
claim of entitlement to a total disability evaluation due to 
individual unemployability. 

Prior to his current appeal, the appellant had filed a claim 
for an increased disability rating for his service-connected 
Crohn's disease on October 31, 1994.  In February 1995, the 
RO issued a rating decision denying this claim.  Thereafter, 
the appellant filed a timely notice of disagreement.  In 
March 1995, the RO issued a statement of the case on this 
issue.  In August 1995, the RO issued a supplemental 
statement of the case that granted an increased disability 
rating of 20 percent, effective October 31, 1994, for the 
appellant's service-connected Crohn's disease.  No further 
correspondence was received from the appellant.  Accordingly, 
the appellant failed to perfect his appeal of the RO's 
October 1994 rating decision, and that decision became final. 
See 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (1998).

On March 28, 1996, the RO received copies of the appellant's 
medical records showing treatment for Crohn's disease.  
Thereafter, as noted above, the RO issued its April 1996 
rating decision.  In May 1996, the appellant filed a notice 
of disagreement regarding this decision.  A statement of the 
case was thereafter issued and, in July 1996, the appellant 
submitted his substantive appeal, VA Form 9.  Subsequently, 
the RO issued a rating decision, dated in December 1996, that 
increased this disability rating to 60 percent, effective 
from March 28, 1996.  The Board notes that March 28, 1996, is 
the date of the appellant's claim that resulted in this 
appeal.
In May 1997, the RO issued a rating decision that granted 
entitlement to individual unemployability, effective March 
28, 1996.  Accordingly, this issue has been fully granted and 
no longer remains on appeal.

In August 1998, the Board remanded this matter for an 
additional medical examination of the veteran.  The 
additional development has been completed.  Accordingly, the 
Board now proceeds with its review of the appellant's claim.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected Crohn's disease is 
currently manifested by: a satisfactory nutritional state; 
mild anemia; normal bowel sounds; soft abdominal; normal 
liver; normal eye examination; normal range of motion in the 
ankles, hands, feet, wrists, elbows and shoulders; no muscle 
atrophy in any of the major muscle groups; a normal gait; 
normal deep tendon reflexes; and complaints of abdominal 
cramps, watery bowel movements and joint pain.

3.  There is no objective evidence of marked malnutrition or 
general debility.

4.  The evidence in this case does not reflect that the 
veteran's Crohn's disease is so exceptional or unusual as to 
render impractical application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 60 percent for service-connected Crohn's disease have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
 4.114, Diagnostic Code 7323 (1998).

2.  Application of extraschedular provisions for the 
appellant's Crohn's disease is not warranted in this case.  
38 C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service-
connected Crohn's disease has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The RO has retrieved the veteran's service medical records, 
and they appear to be complete.  The veteran served on active 
duty in the United States Navy from September 1982 to January 
1984.  A review of the veteran's service medical records 
revealed that he underwent a hemicolectomy for Crohn's 
disease in June 1983.

In August 1984, the RO issued a rating decision that granted 
service connection for Crohn's disease, and assigned thereto 
a noncompensable (0 percent) initial disability rating, 
effective January 1984.  

In December 1988, the RO issued a rating decision that 
denied, in pertinent part, service connection for: (1) a 
psychiatric disorder, secondary to service-connected Crohn's 
disease; and (2) arthritis.  Subsequently, the veteran filed 
a timely notice of disagreement and substantive appeal of 
this rating action.  In August 1990, the Board issued a 
decision that confirmed and continued the denial of service 
connection for these two conditions. 

In November 1989, the RO issued a rating decision that 
granted an increased disability rating of 10 percent, 
effective October 1988, for the veteran's service-connected 
Crohn's disease.  Subsequent rating actions by the RO, dated 
February 1995 and August 1995, increased the assigned 
disability rating from 10 percent to 30 percent, effective 
October 1994.

In August 1995, a VA examination of the digestive system was 
conducted.  The report of this examination noted the 
veteran's complaints of intermittent episodes of diarrhea 
containing blood.  Physical examination revealed no unusual 
tenderness and normal active bowel sounds.  The report 
indicated that the veteran had internal and external 
hemorrhoids and there was considerable inflammatory response 
of the mucosal overlying the dilated internal hemorrhoidal 
veins.  The report noted significant discomfort on rectal 
examination, with intense muscle spasm of the anal sphincter 
mechanism.  The veteran's stool was guaiac positive.  A 
barium enema test was reported to be normal except for 
residuals of previous segmental colectomy.
Medical treatment reports, dated September 1993 through July 
1996, were retrieved from the VA medical center in Little 
Rock, Arkansas.  In May 1995, the veteran was hospitalized 
for treatment of drug and alcohol abuse.  In October 1995, 
the veteran was hospitalized for treatment of a partial small 
bowel obstruction.  A hospitalization report, dated October 
1995, noted that he appeared well developed and well 
nourished.  In March 1996, the veteran underwent a 
colonoscopy.  The report of this procedure noted active 
ileitis with stricture formation at anastomosis.  

In March 1996, the veteran filed his present claim for an 
increased disability evaluation for service-connected Crohn's 
disease.  In May 1996, the veteran underwent a resection for 
an ileocolic stricture, without complications.  A follow-up 
treatment report, dated June 1996, noted the veteran's 
complaints of a fever and chills, off and on, for the past 
four days.  It also noted his complaints of abdominal pain 
and drainage from the surgical site.  Physical examination 
revealed crusted drainage on the lower part of the surgical 
incision and tenderness to palpation around the right 
periumbilical area.  

A rating decision in April 1996 increased the disability 
rating assigned to the veteran's service-connected Crohn's 
disease to 30 percent, effective October 31, 1994.  The 
appellant filed a notice of disagreement regarding this 
decision in May 1996.  A statement of the case was then 
issued and, in July 1996, the appellant submitted his 
substantive appeal, VA Form 9.  Subsequently, the RO issued a 
rating decision, dated in December 1996, that increased this 
disability rating to 60 percent, effective from March 28, 
1996. 

In July 1996, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of abdominal cramps, relieved by Zantac.  
He denied having any bloody stools.  The report noted that 
the veteran's surgical scar on the vertical midline of the 
abdomen was healing.  Physical examination of the digestive 
system revealed bowel sounds within normal limits, no 
palpable masses, and that the stool was negative for occult 
blood.  The report also noted that the veteran's joint 
examination was "entirely normal."

In July 1996, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's complaints 
of depression and weight loss.  The report concluded with a 
diagnosis of polysubstance abuse, present course uncertain.  

In November 1996, a hearing was conducted before the RO.  At 
this hearing, the veteran testified that the severity of his 
Crohn's disease had increased.  He testified that he has 
"really bad upset stomachs" after every meal.  He stated 
that "[i]t goes from a bad case of diarrhea, cramps, 
bleeding out my rectum to my rectum falling out on me, the 
sweats, anxiety with it."  He noted that he has to wear pads 
due to rectal bleeding which occurs twice a month for about a 
week at a time.

In May 1997, the RO issued a rating decision that granted 
entitlement to individual unemployability, effective March 
28, 1996.  

In December 1998, a VA examination of the digestive system 
was conducted.  The report of this examination noted the 
veteran complaints of abdominal pain, bloating of the 
abdomen, and four watery bowel movements daily.  He also 
reported occasional bloody bowel movements.  The report noted 
that his "weight fluctuates within a 10-pound range during 
the year."  He had no complaints concerning visual problems.  
Physical examination revealed a soft abdomen with a well-
healed mid-line scar.  The liver was not enlarged and bowel 
sounds were normal.  The report noted that the veteran's 
peripheral joints were not inflamed and that his ankles, 
hands, feet, wrists, elbows and shoulders all had a normal 
range of motion in all parameters.  The report found "no 
muscle atrophy in any of the major muscle groups," and no 
evidence of a positive neurological finding.  The report 
concluded with an impression of Crohn's disease, treated by 
hemicolectomy, partial small bowel resection, and drainage of 
rectal abscess.  The examiner also noted that the veteran 
"is still symptomatic with at least four diarrhea 
stools/day.  His state of nourishment at this time is 
satisfactory."  An addendum to this examination report, 
dated February 1999, noted that the veteran has had a mild 
anemia in the past, and that his recent laboratory work 
indicates that he continues to have this condition.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998). 

For the reasons and bases set forth below, the Board finds 
that the evidence in this case, when considered together, 
reflects an overall disability picture that best meets the 
criteria for a 60 percent disability rating.  Accordingly, 
the Board concludes that the RO properly rated the veteran's 
service-connected Crohn's disease as 60 percent disabling 
under Diagnostic Code 7323.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 (1998). 38 C.F.R. § 4.113 (1998).  Evaluations under 
Diagnostic Codes 7301 through 7329 will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (1998).

Pursuant to Diagnostic Code 7323, a 60 percent evaluation 
requires severe ulcerative colitis with numerous attacks a 
year and malnutrition, only fair health during remissions.  
The next higher rating, 100 percent, is warranted for 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility or with serious 
complication as liver abscess. 

A preponderance of the relevant and probative evidence in 
this case is against a finding that the severity of the 
veteran's overall gastrointestinal picture warrants a 100 
percent evaluation.  38 C.F.R. §§ 4.113, 4.114 and Diagnostic 
Code 7323 (1998).  The report of the veteran's most recent VA 
examination, performed in December 1998, noted his subjective 
complaints of a bloated and cramping abdomen and four watery 
bowel movements daily, with occasional blood.  However, other 
than a notation of mild anemia, there is little objective 
evidence to support the veteran's claim for an increased 
rating in this matter.  There is no competent evidence 
showing that his Crohn's disease results in marked 
malnutrition and general debility or that it involves serious 
complications such as liver abscess.  The December 1998 VA 
examination report noted that the veteran's nutrition was 
satisfactory and that his "weight fluctuates within a 10-
pound range during the year."  Physical examination revealed 
that the veteran's surgical scar was well healed, that his 
abdomen was soft, and that his bowel sounds were normal.  
Examination of the veteran's eyes and liver were both normal.  
The veteran's peripheral joints were not inflamed and his 
ankles, knees, hands, feet, wrists, elbows, and shoulders all 
exhibited normal ranges of motion.  The report indicated that 
the veteran's deep tendon reflexes were intact and there was 
no muscle atrophy in any of the major muscle groups.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 60 
percent under the regulation governing the rating of his 
service-connected Crohn's disease.  As stated above, the 
preponderance of the evidence is against the claim.  There is 
no equipoise between the positive and negative evidence in 
this case; therefore no reasonable doubt issue is raised.  
38 C.F.R. § 3.102 (1998).

Finally, it is noted that the RO did not believe that 
referral of this claim for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b) (1998) was necessary when it 
last adjudicated the claim by supplemental statement of the 
case in February 1999.  The Board agrees.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 
current 60 percent schedular level and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any significant amount of inpatient 
hospitalization in the recent past for his Crohn's disease.  
With respect to employment, it is noted that the appellant is 
not currently unemployed and has been so for some time.  It 
is unclear whether he is actually looking for full-time 
employment at this time.  In view of these findings, the 
Board finds that the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to his 
service-connected Crohn's disease disability.  The schedular 
rating assigned in this case (60 percent) is a recognition 
that the impairment caused by the service-connected 
disability makes it difficult to obtain and keep employment.  
See 38 C.F.R. § 4.1 (1998); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Thus, an inability to acquire and 
maintain employment of one's choosing will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.  
Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

Entitlement to an increased disability rating in excess of 60 
percent for the veteran's service-connected Crohn's disease 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

